Title: To James Madison from John Gavino, 29 August 1803 (Abstract)
From: Gavino, John
To: Madison, James


29 August 1803, Gibraltar. No. 129. Refers JM to his last dispatch, no. 128 [13 Aug. 1803], and its enclosures. Encloses a duplicate of a letter from Simpson [not found]. “I informed you of the Dey of Algeir having sent away … the British Consul Mr: Falcon, said Gentleman is still here, and he tells me orders have come to Lord Nelson to take him back to Algeirs, and should they refuse recieving him with the Respect due to his Character as the Representative of Great Britain,… his Lordship is directed to act as he may judge proper for the honor of the Nation.” Notes that “the two Tripolin Row Boats … have taken their station one at Scombrera Bay, the entrance of Cartagena, the other at the Island of St: Paul, the entrance of Alicante Bay.” Reports a British convoy of about forty ships “now coming in from Malta.” “They are mostly the Traders that got away from Leghorn and other Ports of Italy.” Encloses the list of U.S. ships arriving at Gibraltar in the first six months of 1803 [not found]. Adds in a postscript: “No accounts of our ships aloft.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

